318 S.W.3d 312 (2010)
STATE of Missouri, Respondent,
v.
Robert SLACK, Appellant.
No. ED 93182.
Missouri Court of Appeals, Eastern District, Division Two.
August 17, 2010.
Timothy Forneris, Saint Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
*313 Before ROY L. RICHTER, C.J., GLENN A. NORTON, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Robert Slack appeals the judgment entered upon a jury verdict convicting him of one count of first-degree sodomy and one count of child molestation in the first degree. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).